Exhibit 10.1

 



IP LICENSE AGREEMENT

 

THIS IP LICENSE AGREEMENT is entered into as of the 25th day of January, 2016,
by and between CANNABICS PHARMACEUTICALS INC., a Nevada Corporation in good
standing, (''Licensor"), with its principal place of business located at #3
Bethesda Metro Center, Suite 700, Bethesda, Maryland, and THE CIMA GROUP LLC, a
Colorado Limited Liability Company ("Licensee"), with its principal place of
business located at 1668 Valtec Lane, Boulder, Colorado;

 

IN CONSIDERATION OF the mutual promises and covenants contained in this
Agreement, the parties agree as follows:

 

1. Grant of License. Licensor hereby giants to Licensee, subject to the terms
and conditions of this Agreement, an exclusive, limited license (the "License")
to utilize the "Cannabics Technology" (as defined in Exhibit A) to manufacture,
market and sell extended release cannabis capsules (the "Product"). Licensee
shall have the right to enter into agreements with third parties to sub-license
the License, as set forth below, subject to Licenser's approval.

 

2. Acceptance of License. Licensee hereby accepts the License and will operate
under the License only in accordance with the terms and conditions set forth in
this Agreement.

 

3. Term of License. The initial term of the License shall be three years,
beginning on the date of this Agreement, as set forth above. The term shall
automatically renew for successive two-year terms unless either party gives
written notice of non-renewal to the other at least 90 days before the end of
the then-current term.

 

4. Territory. Licensee shall have the right to utilize the License and to
sublicense it in all US states in which marijuana manufacturing and sales are
permitted by local and state laws (the "Territory"). Licensee may expand the
Territory to countries outside the United States in which marijuana
manufacturing and sales are permitted, subject to Licensor's approval.

 

5. Agency. Under this Agreement (i) each party will be deemed to be an
independent contractor and not an agent, joint venturer, or representative of
the other party; (ii) neither party may create any obligations or
responsibilities on behalf of or in the name of the other party; and (iii)
neither party will hold itself out to be a partner, employee, franchisee,
representative, servant, or agent of the other party.

 

6. Sub-Licensing. Licensee shall have the right to sub-license the License to
qualified third parties who have obtained state and local approval and licenses
to manufacture, market and sell marijuana products in the jurisdiction in which
they are located upon such terms as Licensee deems appropriate and acceptable,
subject to Licensor's approval.

 

 

 1 

 

 



7. Licensor's Obligations. At Licensor's expense, Licensor shall provide to
Licensee:

 

a. All information necessary or reasonably helpful regarding the Cannabics
Technology; and

 

b. Reasonable levels of support and assistance as are necessary or helpful in
setting up and operating the equipment necessary to utilize the Cannabis's
Technology, including training of Licensee's employees in the utilization of the
Cannabics Technology.

 

8. Licensee's Obligations. At Licensee's expense Licensee shall, either directly
or through sublicense agreements with third parties:

 

a. Provide the cost of all equipment necessary or reasonably helpful in the
utilization of the Cannabics Technology to manufacture the Product in the
Territory;

 

b. Provide all of the marijuana or its derivatives necessary for Licensee to
utilize the Cannabics Technology to manufacture the Product;

 

c. Provide :adequate personnel to manufacture the Product;

 

d. Provide licensed facilities tint are in compliance with the state and local
laws in which to manufacture the Product;

 

e. Provide utilities, insurance and all other operating requirements to
manufacture the Product;

 

f. Conduct all sales and distribution of the Product, and collect all monies
owed in connection with such sales and distribution;

 

g. Provide to Licensor regular reports regarding manufacture and sale of the
Product; and

 

h. Timely pay to Licensor the license fees due it.

 

9. Calculated Sales. No later than the tenth day of each month, Licensee shall
submit to Licensor a report regarding sales for the previous calendar month in
the form reasonably required by Licensor.

 

10. License Fee. Licensee shall pay Licensor a fee (the "License Fee") on a
quarterly basis as full consideration for the ant of License set forth in this
Agreement. The License Fee shall be reevaluated and renegotiated quarterly.
Licensee and Licensor shall negotiate a separate licensing fee for each state in
which Licensee utilities the License.

 

11. Ownership of Licensed Rights.

 



 2 

 

 



a. Licensee acknowledges Licenser's exclusive right, title and interest in and
to the Cannabics Technology, all goodwill associated therewith and all rights
relating thereto, and will not at any time knowingly do or cause to be done any
act or thing contesting or in any way impairing or tending to impair any part of
Licensor's rights in and to the Cannabics Technology. Licensee will not at any
time develop, without Licensor's prior written consent, any technology that is
similar to or directly competitive with, the Cannabics Technology.

 

b. Licensor may, but will not be required to, take whatever action it, in its
reasonable discretion, deems necessary to protect the validity and strength of
the Cannabics Technology. Such action may include, without limitation, (i)
assuming responsibility for the defense of any lawsuit challenging or affecting
rights to the Cannabics Technology, or (II) instituting litigation to protect
its rights to the Cannabics Technology. Any such action taken by Licensor or
which directly benefits Licensor with respect to the protection or defense of
the Cannabics Technology will be borne by Licensor. Should Licensor choose to
take any action with respect to the Cannabics Technology, Licensee agrees to
cooperate fully with Licensor and comply with all reasonable requests for
assistance in connection therewith.

 

12. Confidentiality. All information given by either party to the other that is
either marked as "confidential" or that is not generally known to the public,
including the Cannabics Technology shall be held in strict confidence by the
other party. Except as required for performance of this Agreement, neither party
shall directly or indirectly use, disseminate, disclose to any person or
organization, or publish any of the confidential information of the other party,
which is and shall remain the property of the disclosing party. Upon termination
of this Agreement, all books, records, documents, and other repositories of or
containing confidential information, including electronic media or devices and
copies of such information, then in the possession of the other party,
regardless of who prepared it or how it was obtained, will be, upon request,
returned to the disclosing party. The parties further agree to delete any and
all electronic copies of any of the other party's confidential information in
its possession or control. The parties will take all reasonable and necessary
measures to prevent disclosure of the confidential information to any and all
third parties not authorized to have access to it.

 

13. Non-Competition. Licensee further agrees not to compete with Licensor by
utilizing the Cannabics Technology to develop processes that compete with the
Cannabics Technology without Licensor's express written consent, which consent
may be withheld in Licensor's sole and absolute discretion. In the same manner,
Licensor agrees to not develop similar technology which could be used in a
competitive manner and to then license said technology to another entity that
would then compete with the Licensee. If such technology is developed, the
Licensee will have a first right of refusal to also license that technology.



 

14. Enforcement. In the event that any provision of Sections 12 or 13 is found
to be illegal or unenforceable, such provision shall be severed or modified only
to the extent necessary to make it enforceable, and as so severed or modified,
the remainder of those sections shall remain in full force and effect.

 

 



 3 

 

 



The parties acknowledge that the provisions of Sections 12 and 13 are essential
for the protection of the respective parties, and that any breach or threatened
breach of either of those sections would cause immediate and irreparable damage,
for which monetary relief would be inadequate or impossible to ascertain.
Accordingly, the parties agree that upon the existence of any breach or
threatened breach of either Section 11 or 12, the non-breaching party may,
without limitation of any other rights it may have, including the recovery of
damages, costs, and attorney's fees, obtain a temporary restraining order,
preliminary injunction, order for specific performance, or other appropriate
form of equitable relief.

 

15. Right to Inspect. Licensee shall keep all relevant records pertaining to use
of the Cannabics Technology, calculation as to sales and payment of the license
fee to Licensor for at least three years after the period to which such records
relate, including any records which would normally be examined by an independent
accountant pursuant to generally accepted accounting principles. Alt records
shall be open to inspection and audit of Licensor and its agents at reasonable
times upon reasonable advance notice to Licensee. If any such inspection or
audit discloses a liability for payment of monthly license fee of 2% or more in
excess of the license fee paid by Licensee for the applicable period, or if
Licensee fails to timely deliver a required statement, Licensee shall pay
Licensor's costs of examination in addition to the deficiency and interest 

 

16. Indemnification. Licensee shall indemnify Licensor from any legal claim,
action, liability, loss, damage or suit arising from claim of merchantability,
quality, personal injury or any other matter resulting from Licensee's product,
other than those arising or resulting from Licensor's negligent or fraudulent
actions or inactions.

 

17. Notice. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder will be deemed duly given if (and then seven days after)
it is sent by certified mail, return receipt requested, postage prepaid and
addressed to Licensor or to Licensee at the address set forth below, or such
other address of which a party gives notice to the other party; or by
acknowledgement of on the part of the receiving party of any form on
communication including but not limited to e-mail; fax or other electronic
communication.

  

If to Licensor:

 

Cannbics Pharmaceuticals Inc.
43 Bethesda Metro Center
Suite 700 Bethesda, Maryland 20814
(877) 424-2229
Itamar@Cannabics.com
David@Cannabics.com  

 

 

 4 

 

 



If to Licensee:

 

The Cima Group LLC
1668 Valtec Lane

Boulder, Colorado, 80301

(303) 807-4389

Naney@WanaBrands.com

 

18. Choice of Law: Dispute Resolution. This Agreement shall be governed by
Colorado law. Venue shall be proper only in Colorado. In the event of any
controversy between the parties arising out of, or relating to, this Agreement,
which cannot be settled by the parties, such controversy shall be settled by
Arbitration. The parties shall use their best efforts to agree upon a competent
jurist as expeditiously as possible. Either party may institute such arbitration
proceeding by giving written notice to the other party. A hearing shall be held
by the chosen Arbitrator within the state of Colorado, and a decision of the
matter submitted to the Arbitrator shall be binding and enforceable against the
parties in any Court of competent jurisdiction. The prevailing party shall be
entitled to all costs and expenses with respect to such arbitration, including
reasonable attorneys' fee& Each party irrevocably waives any objection to the
laying of venue of any such Arbitration action or proceeding brought and
irrevocably waives any claim that any such action brought has been brought in an
inconvenient forum.

 

19. Approval Not Unreasonably Withheld. In all instances where Licensor's
approval is required, Licensor shall not unreasonably withhold nor delay such
approval.

 

20. Successors and Assigns: Option. Neither party may assign its rights and
obligations under this Agreement without the prior written consent of the other
party. Upon any authorized assignment, the assignee shall have all of the rights
and obligations of the assignor. If Licensor wishes to sell or transfer any
rights in the Cannabics Technology, or in the event of any proposed transfer of
the Cannabics Technology, Licensee shall have the option to purchase the
Cannabics Technology for fair market value, as determined by a qualified
intellectual property valuation expert agreed to by the parties.

 

EXECUTED as of the date set forth above.

 

Licensor: Licensee:     Cannabics Pharmaceutical Inc. The Cima Group LLC     By:
/s/ Itamar Borochov By: /s/ Nancy Whiteman Itamar Borochov, CEO Nancy Whiteman,
Co-Owner    

 



 5 

 

 



EXHIBIT A

 

"Cannabics Technology" means (i) all patent rights and applications controlled
by Licensor that relate to the claim or cover the use or administration of the
Formula, and (ii) all Know-How owned by Licensor that is necessary or useful to
the development or commercialization of the Formula.

 

"Formula" means any process of combining excipients with cannabis or a
preparation of excipients intended to be combined with cannabis in a slow
release capsule or pill in humans and animals for medical or recreational use.

 

"Know-How" means Licensors' proprietary information fixed in any tangible medium
of expression prior to or on the date of execution of this Agreement and which
is related to the use of, or desirable for the practice of, the Formula.

 

